DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-24) in the reply filed on 8/4/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 18, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the second multi-lens array”. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 depends upon itself and so there is insufficient antecedent basis for at least the limitations “the first multi-lens array”, “the second multi-lens array”, “the third multi-lens array”, “the fourth multi-lens array”, “the lens multi-aperture plate”, “the individual charged particle beam”, and “the respective opening”. It is believed that it is intended for claim 18 to depend upon claim 17, appropriate correction is required. Additionally, claim 18 recites “fourth openings” without reciting “third openings”, and it is unclear whether or not third openings are present and/or in what element the third openings would be located.
Claims 19 and 20 inherit the limitations of claim 18.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18, 19, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 depends upon itself and so does not depend upon an independent claim. Claims 19 and 20 depend upon claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
For purposes of examination, claim 18 has been treated as though it depends upon claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 21, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zonnevylle et al. U.S. PGPUB No. 2012/0305798.

Regarding claim 1, Zonnevylle discloses a multi-beam particle microscope, comprising: a particle source 101 configured to generate a beam of charged particles 120; a first multi-lens array 103 comprising a first multiplicity of individually adjustable and focusing particle lenses in a beam path of the charged particles so that at least some of the charged particles pass through openings in the first multi-lens array in the form of a 10plurality of individual charged particle beams (“A condenser lens array 103 (or set of condenser lens arrays) is included for focusing the sub-beams 121 towards a corresponding opening in the beam stop array 108 of end module 107” [0068]); a first multi-aperture plate 108 comprising a multiplicity of second openings in the beam path of the charged particles downstream of the first multi-lens array so that: i) some of the charged particles which pass the first multi-lens array 103 impinge on the first multi-aperture plate 108 and are absorbed by the first multi-aperture plate (“the beamlet blanker array 106 may deflect individual beamlets in a group of beamlets 122 at certain times in order to blank them. This is illustrated by blanked beamlet 123, which has been deflected to a location on the beam stop array 108 near to but not at an opening” [0070]); and ii) some of the 15charged particles which pass the first multi-lens array also pass through the openings in the first multi-aperture plate (“the condenser lens or lenses 103 focus sub-beam 121 either in or towards a corresponding opening in beam stop array 108 of end module 107” [0070]); and a controller 430 configured to supply an individually adjustable voltage to the particle lenses of the first multi-lens array to adjust the focusing of an associated particle lens for each individual charged particle beam (“control circuit 430 and sensors 410, 420 also provides a feedback system for adjusting and/or optimizing each beamlet and/or the alignment of each beamlet individually in a charged particle multi-beamlet apparatus” [0078]), 20wherein the multi-beam particle microscope is configured so that the plurality of individual charged particle beams is incident an object plane 110 of the multi-beam particle microscope.

Regarding claim 3, Zonnevylle discloses a second multi-lens array 109 comprising a second multiplicity of individually adjustable and focusing particle lenses, wherein: 5the second multi-lens array 109 is in the beam path of the charged particles downstream of the first multi-lens array 103 so that at least some of the charged particles of the individual charged particle beams that pass through the first multi-lens array 103 also pass through the second multi-lens array 109 (“the condenser lens or lenses 103 focus sub-beam 121 either in or towards a corresponding opening in beam stop array 108 of end module 107. In this example, the aperture array 105 produces three beamlets 122 from sub-beam 121, which strike the beam stop array 108 at a corresponding opening so that the three beamlets 122 are projected onto the target 110 by the projection lens system 109 in end module 107. In practice a group of beamlets with a much larger number of beamlets may be produced by aperture array 105 for each projection lens system 109 in end module 107” [0070]); there are assignments to the lenses of the first and second multi-lens array 10for the individual charged particle beams ([0078]); the controller is configured to supply an individually adjustable voltage to the particle lenses of the second multi-lens array to individually adjust the focusing of the associated particle lens for each individual charged particle beam (“control circuit 430 and sensors 410, 420 also provides a feedback system for adjusting and/or optimizing each beamlet and/or the alignment of each beamlet individually in a charged particle multi-beamlet apparatus” [0078]).

Regarding claim 4, Zonnevylle discloses that the second multi-lens array 109 is in the beam path downstream of the first multi-aperture plate 108 (as illustrated in figure 1).

Regarding claim 6, Zonnevylle illustrates in figure 1 that a diameter of the second openings in the first multi-aperture plate 108 is less than a diameter of the openings in the second multi-lens array 109.

Regarding claim 7, Zonnevylle discloses a multiple condenser (“A condenser lens array 103 (or set of condenser lens arrays) is included for focusing the sub-beams 121 towards a corresponding opening in the beam stop array 108 of end module 107” [0068]).

Regarding claim 21, Zonnevylle discloses a measuring device configured to measure a current of the individual charged particle beams (“For example one of the two or more sensors 4100, 4101 is arranged for measuring the total current of the individual beamlet 1230” [0101]).

Regarding claim 22, Zonnevylle discloses that the measuring device is configured so that a measurement of the current is implementable for a multiplicity of the individual charged particle beams at the same time (“When the controller 4300 provides control signals 4330 to the individual beamlet manipulators of the manipulator device 3000 to deflect all beamlets 1220 into the Faraday cup 4200, the total current of the charged particle beamlets 1220 is measured” [0100]).

Regarding claim 23, Zonnevylle discloses that the measuring device comprises a Faraday cup (“the series of sensors comprises a central sensor 4200 which comprises a Faraday cup” [0100]).

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. U.S. PGPUB No. 2014/0197325.

Regarding claim 1, Kato discloses a multi-beam particle microscope, comprising: a particle source 108 configured to generate a beam of charged particles 114; a first multi-lens array 119 comprising a first multiplicity of individually adjustable and focusing particle lenses in a beam path of the charged particles so that at least some of the charged particles pass through openings in the first multi-lens array in the form of a 10plurality of individual charged particle beams (“A focusing lens array 119 individually focuses the multi-electron beams 118 to a blanker array 122” [0093]); a first multi-aperture plate 123 comprising a multiplicity of second openings in the beam path of the charged particles downstream of the first multi-lens array so that: i) some of the charged particles which pass the first multi-lens array impinge on the first multi-aperture plate and are absorbed by the first multi-aperture plate (“A multi-electron beam 125 that has been deflected by the blanker array 122 is blocked by a stop aperture array 123 disposed behind the blanker array 122, so that the beam is cut off” [0097]); and ii) some of the 15charged particles 121 which pass the first multi-lens array also pass through the openings in the first multi-aperture plate (as illustrated in figure 10); and a controller 101 configured to supply an individually adjustable voltage to the particle lenses of the first multi-lens array to adjust the focusing of an associated particle lens for each individual charged particle beam (“A focusing lens array 119 individually focuses the multi-electron beams 118 to a blanker array 122” [0093]), 20wherein the multi-beam particle microscope is configured so that the plurality of individual charged particle beams is incident an object plane of the multi-beam particle microscope (“Then, the multi-electron beams are focused by third and fourth focusing lenses to a wafer 133” [0099]).

Regarding claim 2, Kato discloses a second 25multi-aperture plate 117 comprising a multiplicity of first openings, wherein the second multi- aperture plate is arranged in the beam path of the charged particles upstream of the first multi-lens array 119 (as illustrated in figure 10), and a diameter of the first openings is less than a diameter of the openings in the first multi-lens array so that charged particles which pass through the second multi-aperture plate also pass through the first multi-lens array (as illustrated in figure 10).

Regarding claim 3, Kato discloses a second multi-lens array 126 comprising a second multiplicity of individually adjustable and focusing particle lenses ([0099]), wherein: 5the second multi-lens array is in the beam path of the charged particles downstream of the first multi-lens array 119 (as illustrated in figure 10) so that at least some of the charged particles of the individual charged particle beams that pass through the first multi-lens array 119 also pass through the second multi-lens array 126; there are assignments to the lenses of the first and second multi-lens array 10for the individual charged particle beams; the controller 101 is configured to supply an individually adjustable voltage to the particle lenses of the second multi-lens array 126 to individually adjust the focusing of the associated particle lens for each individual charged particle beam (the lenses 126 function the same as lens array 119 [0099] which uses applied voltages to individually focus the electron beams [0093]).

Regarding claim 4, Kato discloses that the second multi-lens array 126 is in the beam path downstream of the first multi-aperture plate 123 (as illustrated in figure 10).

Regarding claim 5, Kato discloses that the second multi-lens array 126 is in the beam path upstream of the first multi-aperture plate (when the first multi-aperture plate is taken to be beam stop aperture array 128, having the same functionality as beam stop aperture array 123).

Regarding claim 6, Kato discloses that a diameter of the second openings in the first multi-aperture plate 123 is less than a diameter of the openings in the second multi-lens array 119 (as illustrated in figure 10).

Regarding claim 7, Kato discloses a multiple condenser (since figure 10 illustrates that focusing lens arrays 119, 126, 130, 132 each condense respective electron beams passing therethrough). 

Regarding claim 8, Kato discloses a multi-beam particle microscope, comprising: a particle source 108 configured to generate a beam of charged particles; a first multi-lens array 126 comprising a first multiplicity of individually adjustable and focusing particle lenses in a beam path of the charged particles so that at least some of the charged particles pass through openings in the first multi-lens array in the form of a 10plurality of individual charged particle beams (the lenses 126 function the same as lens array 119 [0099] which uses applied voltages to individually focus the electron beams [0093]); a first multi-aperture plate 128 comprising a multiplicity of second openings in the beam path of the charged particles downstream of the first multi-lens array 126 so that: i) some of the charged particles which pass the first multi-lens array impinge on the first multi-aperture plate and are absorbed by the first multi-aperture plate (as at number 129 in figure 10); and ii) some of the 15charged particles which pass the first multi-lens array also pass through the openings in the first multi-aperture plate (as at number 135 in figure 10); and a controller 101 configured to supply an individually adjustable voltage to the particle lenses of the first multi-lens array to adjust the focusing of an associated particle lens for each individual charged particle beam (as illustrated in figure 10), 20wherein the multi-beam particle microscope is configured so that the plurality of individual charged particle beams is incident an object plane 133 of the multi-beam particle microscope. The first multi-lens array 126 is in the beam path downstream of a multiple condenser 119, and the first multi-lens array 126 is 30in the beam path upstream of the first multi-aperture plate 128.

Regarding claim 9, Kato discloses that the first multi-lens array 119 is in the beam path upstream of the multiple condenser 126, 130, and/or 132.

Regarding claim 10, Kato discloses a multi-beam particle microscope, comprising: a particle source 108 configured to generate a beam of charged particles; a first multi-lens array 126 comprising a first multiplicity of individually adjustable and focusing particle lenses in a beam path of the charged particles so that at least some of the charged particles pass through openings in the first multi-lens array in the form of a 10plurality of individual charged particle beams (the lenses 126 function the same as lens array 119 [0099] which uses applied voltages to individually focus the electron beams [0093]); a first multi-aperture plate 128 comprising a multiplicity of second openings in the beam path of the charged particles downstream of the first multi-lens array 126 so that: i) some of the charged particles which pass the first multi-lens array impinge on the first multi-aperture plate and are absorbed by the first multi-aperture plate (as at number 129 in figure 10); and ii) some of the 15charged particles which pass the first multi-lens array also pass through the openings in the first multi-aperture plate (as at number 135 in figure 10); and a controller 101 configured to supply an individually adjustable voltage to the particle lenses of the first multi-lens array to adjust the focusing of an associated particle lens for each individual charged particle beam (as illustrated in figure 10), 20wherein the multi-beam particle microscope is configured so that the plurality of individual charged particle beams is incident an object plane 133 of the multi-beam particle microscope. The first multi-lens array 126 is in the beam path downstream of a multiple condenser 119, and the first multi-lens array 126 is 30in the beam path upstream of the first multi-aperture plate 128; a second 25multi-aperture plate 117 comprising a multiplicity of first openings, wherein the second multi- aperture plate 117 is arranged in the beam path of the charged particles upstream of the first multi-lens array 126, and a diameter of the first openings is less than a diameter of the openings in the first multi-lens array 126 so that charged particles which pass through the second multi-aperture plate also pass through the first multi-lens array (as illustrated in figure 10); a multiple 5condenser (formed by lenses 115 and 119, which each condense respective electron beams passing therethrough, as illustrated in figure 10) wherein the second multi-aperture plate 117 is between constituent parts 115 and 119 of the multiple condenser, the first multi-lens array 126 is downstream of the multiple condenser 115/119, and the first multi-lens array 126 is upstream of the first multi-aperture plate 128.

Regarding claim 11, Kato discloses a particle-10optical lens 119 configured to focus the individual charged particle beams on an intermediate image plane (“A focusing lens array 119 individually focuses the multi-electron beams 118 to a blanker array 122 “ [0093] – “an electron beam 121 on the intermediate imaging plane of the blanker array 122” [0100]).

Regarding claim 12, Kato discloses that the particle-optical lens 119 comprises a field lens (lenses for focusing electron beams utilize electromagnetic fields to focus the charged electrons: “An electrostatic field that generates a lens effect of an electrostatic charged particle beam lens is formed by the opening cross section” [0050]).

Regarding claim 13, Kato discloses that the particle-optical lens is defined by the second multi-lens array when lens array 126 is considered to be the particle-optical lens, which focuses beams on an intermediate plane, as illustrated in figure 10.

Regarding claim 14, Kato discloses that the first multi-lens array 119 20and the first multi-aperture plate 123 are in the beam path upstream of the intermediate image plane (when the intermediate image plane is taken to be the plane at the point denoted by number 129 in figure 10).

Regarding claim 15, Kato discloses that the first multi-lens array 119 and the first multi-aperture plate 123 are in the beam path downstream of the intermediate 25image plane (when the intermediate image plane is taken to be the plane at the point denoted by the number 121 in figure 10).

Regarding claim 16, Kato discloses that the individually adjustable voltages of the particle lenses of the first multi-lens array 119 are configured so that an intermediate image (at the point denoted by the number 121 in figure 10) is between the first multi-lens array 119 and the second multi-lens 30array 126.

Regarding claim 17, Kato discloses a third multi- lens array 130 which comprising third multiplicity of individually adjustable and focusing particle lenses, wherein: 5the third multi-lens array is in the beam path of the charged particles downstream of the first multi-lens array 119 and downstream of the second multi-lens array 126 so that at least some of the charged particles of the individual particle charged beams that pass through the first and the second multi-lens array also pass through the third multi- lens array 130 (as illustrated in figure 10); 10there are assignments to the lenses of the first, second and third multi-lens array for the individual particle beams; and the controller 101 is configured to supply an individually adjustable voltage to the particle lenses of the third multi-lens array to individually adjust the focusing of the associated particle lens for each individual charged particle beam (as illustrated in figure 10).

Regarding claim 18, Kato discloses a multi-beam particle microscope, comprising: a particle source 108 configured to generate a beam of charged particles; a first multi-lens array 126 comprising a first multiplicity of individually adjustable and focusing particle lenses in a beam path of the charged particles so that at least some of the charged particles pass through openings in the first multi-lens array in the form of a 10plurality of individual charged particle beams (the lenses 126 function the same as lens array 119 [0099] which uses applied voltages to individually focus the electron beams [0093]); a first multi-aperture plate 128 comprising a multiplicity of second openings in the beam path of the charged particles downstream of the first multi-lens array 126 so that: i) some of the charged particles which pass the first multi-lens array impinge on the first multi-aperture plate and are absorbed by the first multi-aperture plate (as at number 129 in figure 10); and ii) some of the 15charged particles which pass the first multi-lens array also pass through the openings in the first multi-aperture plate (as at number 135 in figure 10); and a controller 101 configured to supply an individually adjustable voltage to the particle lenses of the first multi-lens array to adjust the focusing of an associated particle lens for each individual charged particle beam (as illustrated in figure 10), 20wherein the multi-beam particle microscope is configured so that the plurality of individual charged particle beams is incident an object plane 133 of the multi-beam particle microscope; a second multi-lens array 130 comprising a second multiplicity of individually adjustable and focusing particle lenses, wherein: 5the second multi-lens array 130 is in the beam path of the charged particles downstream of the first multi-lens array 126 so that at least some of the charged particles of the individual charged particle beams that pass through the first multi-lens array 126 also pass through the second multi-lens array 130; there are assignments to the lenses of the first and second multi-lens array 10for the individual charged particle beams; the controller 101 is configured to supply an individually adjustable voltage to the particle lenses of the second multi-lens array 130 to individually adjust the focusing of the associated particle lens for each individual charged particle beam; a third multi-lens array 132 which comprising third multiplicity of individually adjustable and focusing particle lenses, wherein: 5the third multi-lens array 132 is in the beam path of the charged particles downstream of the first multi-lens array 126 and downstream of the second multi-lens array 130 so that at least some of the charged particles of the individual particle charged beams that pass through the first and the second multi-lens array also pass through the third multi-lens array 132; 10there are assignments to the lenses of the first, second and third multi-lens array for the individual particle beams; and the controller 101 is configured to supply an individually adjustable voltage to the particle lenses of the third multi-lens array 132 to individually adjust the focusing of the associated particle lens for each individual charged particle beam; a second multi-aperture plate 117 comprising a multiplicity of fourth openings; and a fourth multi-lens array 119 comprising a fourth multiplicity of individually adjustable and focusing particle lenses, the fourth multi-lens array 119 in the beam path of the 20charged particles downstream of the second multi-aperture plate 117, wherein: the second multi-aperture plate 117 and the fourth multi-lens array 119 are in the beam path on a source side of the first multi-lens array 126 (as illustrated in figure 10); the second multi-aperture plate 117 and the fourth multi-lens array 119 are 25configured with respect to one another so that charged particles which pass through the second multi-aperture plate 117 also pass through the fourth multi-lens array 119; and the controller 101 is configured to supply an individually adjustable voltage to the particle lenses of the fourth multi-lens array to individually adjust the focusing of the associated particle lens for each individual charged particle beam. Figure 10 illustrates that each lens receives an individual control voltage from controller 101, and that each of the lenses is capable of individually focusing an associated electron beam (“The aperture array 117 splits the electron beam into multi-electron beams 118. A focusing lens array 119 individually focuses the multi-electron beams 118 to a blanker array 122” [0093] – “As with the focusing lens array 119, each of the second focusing lens array 126, a third focusing lens array 130, and a fourth focusing lens array 132 is an einzel electrostatic lens array” [0099]).

Regarding claim 19, Kato discloses that at least one member selected from the group consisting of the first multi-lens array, the second multi-lens array, the third multi-lens array and/or the fourth multi-lens array comprises a lens multi- aperture plate with a multiplicity of openings, a multiplicity of electrodes 3A, 3B, 3C, 5wherein, at each of the multiplicity of openings, at least one of the multiplicity of electrodes is arranged in a manner insulated from the lens multi-aperture plate (“The electrodes are electrically insulated from one another” [0044]) to individually influence the individual charged particle beam passing through the respective opening. Each of the lenses 119, 126, 130, and 132 is an einzel lens (“As with the focusing lens array 119, each of the second focusing lens array 126, a third focusing lens array 130, and a fourth focusing lens array 132 is an einzel electrostatic lens array“ [0099]) where figure 5 illustrates a close-up structure of an einzel lens having this construction (“a so-called einzel electrostatic lens is formed by applying a negative static voltage to the electrode 3B while maintaining the potential of the electrodes 3A and 3C at the ground potential“ [0049]) and the openings in these einzel lenses are substantially ring-shaped (“FIG. 8A illustrates an opening cross section 4 having an ideally circular shape” [0051]).

Regarding claim 20, Kato discloses that the electrodes comprise ring electrodes. Each of the lenses 119, 126, 130, and 132 is an einzel lens (“As with the focusing lens array 119, each of the second focusing lens array 126, a third focusing lens array 130, and a fourth focusing lens array 132 is an einzel electrostatic lens array“ [0099]) where figure 5 illustrates a close-up structure of an einzel lens having this construction (“a so-called einzel electrostatic lens is formed by applying a negative static voltage to the electrode 3B while maintaining the potential of the electrodes 3A and 3C at the ground potential“ [0049]) and the openings in these einzel lenses are substantially ring-shaped (“FIG. 8A illustrates an opening cross section 4 having an ideally circular shape” [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. U.S. PGPUB No. 2014/0197325 in view of Enyama et al. U.S. PGPUB No. 2013/0299697.

Regarding claim 24, Kato discloses the claimed invention except that while Kato discloses individually controlling focal conditions of electron beam passing through a lens array 119 (“A focusing lens array 119 individually focuses the multi-electron beams 118 to a blanker array 122” [0093]) there is no explicit disclosure that the first multi-lens array 119 can adjust beam currents for a plurality of individual charged particle beams.
Enyama discloses using a multi-lens array to adjust individual beam currents for a plurality of individual charged particle beams (“an individual diaphragm is arranged for each beam on the downstream side of a condenser lens having an individual aperture for each beam, and the excitation of the condenser lens is controlled, so that the beam current can be controlled” [0012]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Kato by selecting voltages according to a desired beam current in order to control energy of each electron beam so as to improve control over the pattern of electron beams projected to a sample surface as desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881